OFFICE   OF THE    ATTORNEY       GENERAL     OF TEXAS
pin                                     AUSTIN
;
      @OVERSELLERS
      ~~RNCIGENERAL


      l&r,. Fred v. %:erldith
      uountgRttemay, Kaurman  County
      iceurua, tor*r


                                    Opinion so. o-m30
                                    Roi %xup*ion or 800Oml
                                          haoaio Lobgo bulldl
                                         tuution.



               we are In rboelpt or your reque
      whloh wo que6e:
                   wo mtb a qu*stioQ
              and *ial 8p~roo~atc your
              Colleo6er of XaWman Co


                                                              Torrell from lta tb

                                                          0.0-6~19 la whiah It
                                                      oi'a building mm.& by
                                                      lueii~       o dlythat we6
                                                             *to r y
                                                    o r lo d g e
                                                               p lr p e8U,
                                                                         wa r not
                                                                              n
     1py 0180 dlrfore tram th* oaar where              the     lodga owns
o nlyth leoond 86Ory of a building;           Artadb         Lodsp own8
the entire btilbing, whloh la e two story bulldln$.
Tha loner rloor or the bulldin& la leesed and rentbd out
to Anderson-Clayton Brow ., kiortlalens,for a runrml home,
Por whloh uaa u rantal is pmld to the lodgie. T&la rantal,
aa I undor8tand it,  ir rued by the lodge to dal'roy?andor's
llan uul uohaaioa   and materlabub*a    lien notaa agrinat the
building, and for opwational    cxpenaea; and tha balance goes
In60 oh0 general     lodge had8       00 ba aad    tor       pub110 oharlty
end to help nardy fndltldwlr, the la a a 81 ara tha mrmbar-
111112an& lnltlatlon haa or tha eumabara.
     *The bdldlng      in   WeStion  18, therarore,,not US@&
b~oluairoiy     ror lobgo  purposes.   up quseblon la:  Can thr
upper floor     &r the bullbin@ ba aotera4 rram the lovar iloor,
in order   to   rsndar the lowar floor tar ad valoram tax&tlon,
and In ordu      60 lxurpt the uppar floor        from taxation?
      “My o#aloa  lr that 16 r8m06 b0 80 aitidbd ror
rend1 tlon lHn?yu* broauao OS tha toldlng of tha Supretio
Court in Fdorrs t. Lone Star Chaptrr -~6,Royal Aroh ?iaaone,
  + . ~:.519, which hold8 that rontins;or a part or a bulldlna
5 :>
ownrd by suoh 5 lad@, lubjaata luo hpart,
t8xatlon;   nd                               %-Wil0:t1
                city 0r Lorrg*law Y. Uarkham-24 reo
Horpltal,   152 S.W. 26 1112, whloh ho&la 6hat the lbttlng
and ooou~~anoy of otrlooa       to dootora   who pay a rental          thmrafor,
la dominantly 6 oounarol~l and prirato  Oranaaotlon by the
hospital, end that thararora the hoapital was not exauipt
rrom taxea undar our Oona6ltutlon. I find a oaee also that
I em unabla to dlrrarantlata olaarly la my alnd, torlt,
Sap68 Boas fnllrmary Y. City of San Antonio,  259 3.w. 926,
whrroin lt l8 held 6hat t&&ahorpltal 18 USapt tX+m tSxStlOn,
wan thowh t&e hospital operatad a 4ru8 atom ror profit.
    dlatlngulahing tmotora aoem to be wha6h.r tha prepdrty
'i'hb
la rented to a tblrb. peraan end therefore not bolng rxelual~aly
used by tb oharltabla lnetltutlon or lodge.
      *knother daolalon, with slightly dirrarrnt mt8,    lhou:d
ba oonrl4oPed:    Stat@ v. Sottouut, 251 3.X. 1117. In that
aaab the propbrty   aought to ba axamptsb wes rent houam property
on dlrfrrant ana aegregntad propbr6y rrom the hospital lbaalf
aA ttls   property MS rented to 6hlrd parOleal tha aour held
thct the axeixptionOMAOt ba extwlded     to WQQWty OOOUFi%d
and wed by third j;artier   under rantal  oontraots.
Hon. Bnd.     V. #srldibh,    pqe   3


          "rla Qw8tto5 18 MrrafOd 8olely to the propa1tion
     ofvhether the upper~loor oia b13IldIng   used eanlwimly
     fa@ lodge purPow8, aan be regregatedfor t8x purpoeerend
     lmld not rubjevtto tmatlon, v&n tha mm lalge QYOI
     the vhole bulldlugaad rant8  out tho lover floor au wm-
     m8r~l8lrentalcsontraat,  vhlah lutrerfloor 18 Uo1Clnlkly
     8UbjOQt     t0   trX8tfOtl.

                        hold ttnt tbo upper floorOr the
          "If you *haulid
     buildlag18 lxe8pt iMll twatioa, then plwae llvl8e ha
     the -luS Of tti bulldiq 8hWkl be dividedior 88008MOCit
     purpa8er. I8 t&OF@8tl7 rUh t0 be rOiiOVd - #hotid th8
     V8lW k 888088Od  lrbItaurlly8t oae4Ul.fOf valW of
     the vhole building- or othwuIm?"
         YOU opInIo#¶th8t t& buIldlagla QWltlOn U8WOt
be regqgated ror taSblOD.lab oxemptlonpwpo8er i8~0Mt.
         In ttm aall of city or L              v. I(rrl&m84bRee
nnoN$as4$pital# 152s.u. (24)                  0 trw apln1omac
J~'Ot~iora‘,C~Ol~r,rd~~b~tbS~~~Oourt,.
tb Court aldr
              "'EDIteptf~~ rr08 ?aXBtfoD 8m   wwr   rIVWI#d~ 8lld
     lathoa~tnrptloaolzite~trtlonor~                 &Iv*xtoldfng
     e~~tlon~ar~rrtlorrto~rgoLt~13~              ala88 0f
     prOportyall   dwbt88nn8ol~~~lMtbb+oargptlorr.
     i40XW18 v. b&I-,   68 POX. 703, 5 S.W. 519; 23 R.6.L.S3.
     l   **


          “‘kit, II tb COMtltUtlaC~    S”#QUiPe8 th# @WpOl’tr,
    88 l pw8ep~l8ik    tolt8 rlghtto lxmptlar, tab0 eanlu-
    8im1r u8.d br tb otnrlkble IrtltutIen,        It 18 8gplnI%t,
    ii8w-e       Of it18 SOtktd OUt#rd t& Z'OhtiOB d lard-
    iojd Wd ktIOnt Qmbd~       tbrt M     r80t VOUM M0088O~fi~
    deetroy the eroluelveuse rwoerury      to be ntrllud by ttm
    arar to bring lt~ property vittdn t&e pl8la temu8 af the
    6OWtitUtiOi3, 8llPdit b8 bOOP tbmfolr       h8ld, I8 it U88.b
    tbt 088e, 8rd itiskk      (1. 80     8t (!l'Ox.60m. *pp.)
    254 9.X 925, thWtth0 b@810# otap ml1 or ly p8rt at a
    abaritableb8tltUtlUC&‘8    pr#pew~   t0 tb80    B& thOmdm8
    engaged ln 8 wholly ohsrltmbloVOFk, Or the eaOupen0y ot
    avona pertoftb       propertfe~otlnr8 blndrru9mt8moant8
    to at3equlvrlent8itWtfOtl         l 408tmy8tht3 lxefa p t
    oh8noter ~* the praperty,rab lt 18 plain that In thaw
    08808 there Qould hrrve  tHOn 110 other holding.
,.. goa.   bred   v.   Jseriaim,   :p8&8 I



                  *‘Thi  000@t%tUtiO!181 2-0~Ufr8~nt  ia’ 8V&rOiaf   tb
           &WojWrty   f4U8t bs Onned br the Qr&Uli~8biOll   ohlalag    th8
           ~Xwi~tfO~;    it InU8t be lXO1U8iVdy    WOd by th.  OT~8OiL88iO0,
              di8tiaguiehedfl%m e perti WO by it, 8Rd 8 pBrtf81
           u8e by other8,     whether the othorr pay rant or not. On
                  In vim       of the forrgofa~   oorUfrm8bloa OF your opinion
   bf   thf8
           DOjMlt0Wt~,it b8Oom88 UIIaeOo88U7 to 813W.r y0UV QUO8-
   (iOn e8 80 'how the V81UO Oi the bulldln@8hOtid bO ditidti iOr
   ~uunme          purporu.*




                                                                                  APPROVED


                                                                               c)
                                                                                   OPlNlON
                                                                                 GouUIrrLm
                                                                                 84%@